REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a system, method, and computer-readable storage medium for reissuing an obligation to preserve privacy of a first owner of an obligation that is transferred to a second owner, each owner having at least one node of a distributed ledger system comprising a plurality of nodes, each node of an owner storing transactions associated with that owner, comprising: accessing a target transaction in which an issuer has a target obligation, to the first owner, specified in the target transaction, wherein the target transaction is linked to a chain of ancestor transactions, each ancestor transaction in the chain of ancestor transactions linked to the target transaction identifying at least one prior owner of the target obligation, the target transaction and the ancestor transactions being stored at a node of the distributed ledger system; creating a transfer transaction; receiving, from a node of the issuer, an indication that the issuer has accepted transfer of ownership of the target obligation; sending to the issuer a request to reissue the target obligation to the second owner as a reissued transaction with no ancestor transactions; receiving, from a node of the issuer, an indication of a reissue transaction indicating that the issuer has reissued an obligation to the second owner, the reissue transaction not referencing any ancestor transactions and not including an identification of the first owner; and receiving an indication that the reissue transaction has been recorded in the distributed ledger system, wherein a party that has access to the reissue transaction cannot identify any prior owner of the target obligation from the reissue transaction.
The closest prior art of Eda et al. (US 2002/0152162) discloses: A computing system for reissuing an obligation, the computing system comprising: one or more computer-readable storage mediums storing computer-executable instructions for controlling the computing system to: access a target transaction in which an issuer (“buyer”) has a target obligation to a target owner (“supplier”) specified in the target transaction (Fig. 17, Fig. 20, 0115-0119, 0136-0143); retire the target transaction so that the issuer no longer has the target obligation (Fig. 20, Fig. 22, 0157-0164); and receive an indication that the issuer has created a reissue transaction in which the issuer has a reissued obligation to the target owner that is specified in the reissue transaction (Fig. 17, Fig. 20, 0115-0119, 0136-0143); and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (0063, 0166). Eda further discloses: wherein the instructions that retire the target transaction create a transfer transaction that transfers ownership of the target obligation to the issuer (Fig. 22, 0157-0164).
Katz (US 2002/0013767) discloses a system for re-encumbering funds by a first seller for the benefit of one or more second sellers or funds providers to which the first seller owes a financial obligation (see claim 7 and 0126-0128).
Molinari et al. (US 2019/0080405) discloses methods for remediating illegal/unregulated issued digital tokens via extinguishing the original token and reissuing a new token.
However, the prior art does not disclose, neither singly nor in combination, for claims 20-23, 39, 42, 44-45, 47-49, 51, 53, 55-57 and 59-62: accessing a target transaction in which an issuer has a target obligation, to the first owner, specified in the target transaction, wherein the target transaction is linked to a chain of ancestor transactions, each ancestor transaction in the chain of ancestor transactions linked to the target transaction identifying at least one prior owner of the target obligation; receiving, from a node of the issuer, an indication that the issuer has accepted transfer of ownership of the target obligation; sending to the issuer a request to reissue the target obligation to the second owner as a reissued transaction with no ancestor transactions; and receiving, from a node of the issuer, an indication of a reissue transaction indicating that the issuer has reissued an obligation to the second owner, the reissue transaction not referencing any ancestor transactions and not including an identification of the first owner.
The Examiner additionally notes that the submitted amendments overcome the prior rejections under both 35 USC 101, 35 USC 112(a), and 35 USC 112(b). In particular, the amendments overcome the prior 35 USC 101 rejection by integrating the abstract idea into a practical application by providing a technological solution to a technical problem (i.e. the problem of maintaining privacy of past transactions using a distributed ledger). See also Applicant Arguments/Remarks filed 04/18/2022 and the Final Rejection mailed 02/18/2022. More specifically, the amended limitations recite steps performed by the computing system to fundamentally change the underlying data structure that is the distributed ledger to solve the technological problem of a lack of privacy of past transactions (i.e. “ancestor transactions”) by removing the linked past transactions from the target obligation and reissuing and recording it as a new, singular transaction. Therefore, the claims integrate the abstract idea into a practical application and the rejection is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685